San Juan, Puerto Rico, a 18 de diciembre de 1967
Para tener vigencia inmediata se enmienda la Regla 8 (b) del Reglamento de este Tribunal para que lea como sigue:
“(b) La Junta Examinadora de Aspirantes al Ejercicio de la Abogacía se compondrá de un juez de este Tribunal, designado periódicamente por el Tribunal, quien la presi-dirá, y siete abogados con más de cinco años en el ejercicio de la profesión en Puerto Rico, de reconocida capacidad y que se hayan distinguido por su especial interés en la edu-cación jurídica, designados por el Tribunal Supremo de Puerto Rico. Los nombramientos se harán por el término de tres años. En el caso de que ocurriere una vacante el Tribunal designará el sucesor, quien ejercerá sus funciones por el resto del término para el cual fue nombrado su ante-cesor.
Cuando las circunstancias lo requieran, el Tribunal podrá aumentar el número de miembros de la Junta mediante resolución adoptada al efecto. Los miembros así designados ocuparán sus cargos por el término que el Tribunal determine.
La Junta someterá a los aspirantes a un examen escrito que se ofrecerá en español.
El Tribunal preparará un reglamento para el funciona-miento de la Junta.
*944Los miembros de la Junta que no sean funcionarios o empleados del Estado Libre Asociado o de cualquiera de sus organizaciones, instrumentalidades o corporaciones públicas percibirán una dieta de $30 por cada día en que presten ser-vicios como miembros de la Junta.
La Junta tendrá un Secretario Ejecutivo permanente con la categoría de Funcionario Ejecútivo de Corte II, con los deberes y facultades que se fijen por el Tribunal y la Junta.”
Los miembros actuales de la Junta continuarán en sus cargos hasta la expiración del término por el cual fueron designados.
Lo acordó el Tribunal y firma el Señor Juez Presidente. El Juez Asociado Señor Belaval no intervino.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios Secretario